DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 02/23/2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 10-15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 20210067945 A1) (hereinafter Liu).


Regarding claim 1, Liu discloses a terminal camping method, applied to a terminal and comprising:
obtaining assistance information for cell reselection and camping (FIG. 4, par. 0109, “At 415 and 420, UE 115-c may read system information broadcasts from base station 105-e and base station 105-f respectively and store the cell ID and corresponding RNA 235”, par. 0005, “A base station may configure a radio access network (RAN) notification area (RNA) for a user equipment (UE) upon the UE entering an inactive state for radio resource control (RRC) signaling. The RNA may be specific to the UE and include a list of cells associated with the RNA.” The RNA is considered as claimed “assistance information for cell reselection and camping”); and
when the terminal is in an inactive state, performing cell reselection and camping according to first uplink data and the assistance information (FIG. 4, par. 0110, “At 425, UE 115-c may reselect, in the inactive state and independently of base station 105-e or base station 105-f, to a cell of base station 105-g. UE 115-c may transmit an RRC resume request to base station 105-g. In some cases, UE 115-c may initiate the RRC resume procedure to transmit mobile originated data, based on a received page, a timer for periodic auto-RAC reporting, or in response to a request to transmit an auto-RAC report. UE 115-c may be in the same RNA when transmitting the RRC resume request, which may be determined based on receiving system information broadcasts”, mobile originated data is read on claimed “first uplink data”), wherein
the first uplink data comprises at least one of uplink data of a secondary base station or uplink data of a master base station (par. 0110, “UE 115-c may transmit an RRC resume request to base station 105-g. In some cases, UE 115-c may initiate the RRC resume procedure to transmit mobile originated data…”).
Regarding claim 2, as applied to claim 1 above, Liu discloses wherein obtaining the assistance information for cell reselection and camping comprises: before entering the inactive state, obtaining the assistance information for cell reselection and camping; or after entering the inactive state, obtaining the assistance information for cell reselection and camping (FIG. 4, par. “At 415 and 420, UE 115-c may read system information broadcasts from base station 105-e and base station 105-f respectively and store the cell ID and corresponding RNA 235” steps 415 and 420 for receiving broadcasted system information is after step 410, par. 0109, “At 410, UE 115-c may transition to the inactive state. UE 115-b may identify an RNA configured for the inactive state including at least base station 105-e, base station 105-f, and base station 105-g. In the inactive state, UE 115-c may be able to move in the RNA 235-c without notifying the RAN.”).
Regarding claim 3, as applied to claim 1 above, Liu discloses wherein obtaining the assistance information for cell reselection and camping comprises one of the following manners: obtaining the assistance information carried in a suspending message sent by a first base station; or receiving the assistance information broadcasted by the first base station, wherein the first base station comprises a master base station or a secondary base station (par. 0109, “At 410, UE 115-c may transition to the inactive state. UE 115-b may identify an RNA configured for the inactive state including at least base station 105-e, base station 105-f, and base station 105-g. In the inactive state, UE 115-c may be able to move in the RNA 235-c without notifying the RAN. UE 115-c may follow some idle state cell reselection behavior within the RNA 235-c, such as reading system information broadcasts, while appearing to a core network as still being connected to the RAN. At 415 and 420, UE 115-c may read system information broadcasts from base station 105-e and base station 105-f respectively and store the cell ID and corresponding RNA 235.”, par. 0083, “Each cell may broadcast its associated RNA in system information”).
Regarding claim 7, as applied to claim 1 above, Liu discloses wherein performing the cell reselection and camping according to the first uplink data and the assistance information comprises: according to the first uplink data, determining at least one first candidate cell for reselection and camping (par. 0005, “The RNA may be specific to the UE and include a list of cells associated with the RNA”, par. 0109, “At 410, UE 115-c may transition to the inactive state. UE 115-b may identify an RNA configured for the inactive state including at least base station 105-e, base station 105-f, and base station 105-g. In the inactive state, UE 115-c may be able to move in the RNA 235-c without notifying the RAN.”); and
reselecting a first cell from the at least one first candidate cell by using assistance information configured for the at least one first candidate cell, and camping on the first cell (par. 0109, “At 410, UE 115-c may transition to the inactive state. UE 115-b may identify an RNA configured for the inactive state including at least base station 105-e, base station 105-f, and base station 105-g. In the inactive state, UE 115-c may be able to move in the RNA 235-c without notifying the RAN.”).
Regarding claim 10, Liu discloses an information transmission method applied to a network device, comprising:
sending assistance information to a terminal (FIG. 4, par. 0109, “At 415 and 420, UE 115-c may read system information broadcasts from base station 105-e and base station 105-f respectively and store the cell ID and corresponding RNA 235”, par. 0005, “A base station may configure a radio access network (RAN) notification area (RNA) for a user equipment (UE) upon the UE entering an inactive state for radio resource control (RRC) signaling. The RNA may be specific to the UE and include a list of cells associated with the RNA.” The RNA is considered as claimed “assistance information for cell reselection and camping”), wherein
the assistance information is used by the terminal to perform cell reselection and camping when the terminal is in an inactive state and has first uplink data (FIG. 4, par. 0110, “At 425, UE 115-c may reselect, in the inactive state and independently of base station 105-e or base station 105-f, to a cell of base station 105-g. UE 115-c may transmit an RRC resume request to base station 105-g. In some cases, UE 115-c may initiate the RRC resume procedure to transmit mobile originated data, based on a received page, a timer for periodic auto-RAC reporting, or in response to a request to transmit an auto-RAC report. UE 115-c may be in the same RNA when transmitting the RRC resume request, which may be determined based on receiving system information broadcasts”, mobile originated data is read on claimed “first uplink data”).
Regarding claim 11, as applied to claim 10 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 12, as applied to claim 10 above, Liu discloses wherein sending the assistance information to the terminal comprises: sending a suspending message to the terminal, wherein the suspending message carries the assistance information; or broadcasting the assistance information to the terminal (par. 0083, “Each cell may broadcast its associated RNA in system information”).
Regarding claim 13, Liu discloses a terminal, comprising a memory, a processor, and a program stored in the memory and executable on the processor (FIG. 8, par. 0139-0142, “Device 805 may be an example of or include the components of wireless device 505, wireless device 605, or a UE 115 as described above, Device 805 may include components for bi-directional voice and data communications including components for transmitting and receiving communications, including UE communications manager 815, processor 820, memory 825, software 830, transceiver 835, antenna 840, and I/O controller 845… Software 830 may include code to implement aspects of the present disclosure, including code to support autonomous RAN notification area configuration.”), wherein the program, when executed by the processor, causes the processor to:
obtain assistance information for cell reselection and camping (FIG. 4, par. 0109, “At 415 and 420, UE 115-c may read system information broadcasts from base station 105-e and base station 105-f respectively and store the cell ID and corresponding RNA 235”, par. 0005, “A base station may configure a radio access network (RAN) notification area (RNA) for a user equipment (UE) upon the UE entering an inactive state for radio resource control (RRC) signaling. The RNA may be specific to the UE and include a list of cells associated with the RNA.” The RNA is considered as claimed “assistance information for cell reselection and camping”); and
when the terminal is in an inactive state, perform cell reselection and camping according to first uplink data and the assistance information (FIG. 4, par. 0110, “At 425, UE 115-c may reselect, in the inactive state and independently of base station 105-e or base station 105-f, to a cell of base station 105-g. UE 115-c may transmit an RRC resume request to base station 105-g. In some cases, UE 115-c may initiate the RRC resume procedure to transmit mobile originated data, based on a received page, a timer for periodic auto-RAC reporting, or in response to a request to transmit an auto-RAC report. UE 115-c may be in the same RNA when transmitting the RRC resume request, which may be determined based on receiving system information broadcasts”, mobile originated data is read on claimed “first uplink data”), wherein
the first uplink data comprises at least one of uplink data of a secondary base station or uplink data of a master base station (par. 0110, “UE 115-c may transmit an RRC resume request to base station 105-g. In some cases, UE 115-c may initiate the RRC resume procedure to transmit mobile originated data…”).
Regarding claim 14, as applied to claim 13 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 15, as applied to claim 13 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 19, as applied to claim 13 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 7 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 8, 9, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Chang et al. (US 20150009958 A1) (hereinafter Chang).
Regarding claim 4, as applied to claim 1 above, Liu discloses the claimed invention except wherein performing the cell reselection and camping according to the first uplink data and the assistance information when the terminal is in the inactive state comprises: when the terminal is in the inactive state, when the first uplink data arrives, if a cell on which the terminal currently camps cannot transmit the first uplink data, performing the cell reselection and camping according to the first uplink data and the assistance information.
In the same field of endeavor, Chang discloses wherein performing the cell reselection and camping according to the first uplink data and the assistance information when the terminal is in the inactive state comprises: when the terminal is in the inactive state, when the first uplink data arrives, if a cell on which the terminal currently camps cannot transmit the first uplink data, performing the cell reselection and camping according to the first uplink data and the assistance information (par. 0163, “when uplink data to be sent is generated under a condition where macrocell load information is higher than a predetermined threshold, (i.e., the macrocell is in a high load state), the UE establishes an RRC connection with the CSG cell after performing cell reselection from the macrocell to the CSG cell”, par. 0155 and 0159).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending uplink data after reselection as taught by Chang to the reselecting a cell in the inactive state as disclosed by Liu for purpose of sending uplink data under condition where a first cell load information is higher than a predetermined threshold and reselecting and camp to another cell.
Regarding claim 5, as applied to claim 4 above, Liu discloses wherein, when the first uplink data arrives, if the cell on which the terminal currently camps cannot transmit the first uplink data, before performing the cell reselection and camping according to the first uplink data and the assistance information, the method further comprises: storing the assistance information when the terminal is in the inactive state (par. 0109, “At 415 and 420, UE 115-c may read system information broadcasts from base station 105-e and base station 105-f respectively and store the cell ID and corresponding RNA 235”).
Regarding claim 6, as applied to claim 4 above, Liu discloses wherein performing the cell reselection and camping according to the first uplink data and the assistance information, when the first uplink data is the uplink data of the master base station and if a cell on which the terminal currently camps cannot transmit the first uplink data, comprises: if the terminal in the inactive state camps on a cell of a non-master base station, reselecting and camping on a cell of the master base station according to the first uplink data and the assistance information; or if the terminal in the inactive state camps on a cell of a non-secondary base station, reselecting and camping on a cell of the secondary base station according to the first uplink data and the assistance information (FIG. 2, par. 0110, “At 425, UE 115-c may reselect, in the inactive state and independently of base station 105-e or base station 105-f, to a cell of base station 105-g.” Base station 105-e or base station 105-f can be considered as the claimed non-master base station or non-secondary base station; and the cell of base station 105-g can be considered as the claimed master base station or secondary base station).
Regarding claim 8, as applied to claim 1 above, Liu discloses the claimed invention except wherein the assistance information comprises at least one of offset information of cell reselection parameter or cell reselection priority information.
In the same field of endeavor, Chang discloses wherein the assistance information comprises at least one of offset information of cell reselection parameter or cell reselection priority information (par. 0115-0117, “based on a cell frequency priority (cell Reselection Priority), the controller 240 selects the cell of the highest priority as the cell on which to camp. Alternatively, based on the ranking result and the priority (cell Reselection Priority), the controller 240 selects the cell of the highest priority as the cell on which to camp. It is to be noted that a rank indicates the priority with which the cell is selected as the cell on which to camp, and thus may be regarded as a type of priority… Note that the hysteresis (QHyst), the offset (Qoffset), and the priority (cell Reselection Priority) are information broadcasted from the macrocell (eNB).”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving offset and priority information as taught by Chang to the received cell ID and corresponding RNA as disclosed by Liu for purpose of selection of a cell on which the UE camps (Cell Reselection) in the RRC idle mode (see par. 0113 of Chang).
Regarding claim 9, as applied to claim 8 above, Liu discloses wherein the assistance information is a cell-specific configuration or a frequency-specific configuration (par. 0115-0117, “based on a cell frequency priority (cell Reselection Priority), the controller 240 selects the cell of the highest priority as the cell on which to camp. Alternatively, based on the ranking result and the priority (cell Reselection Priority), the controller 240 selects the cell of the highest priority as the cell on which to camp. It is to be noted that a rank indicates the priority with which the cell is selected as the cell on which to camp, and thus may be regarded as a type of priority…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving offset and priority information as taught by Chang to the received cell ID and corresponding RNA as disclosed by Liu for purpose of selection of a cell on which the UE camps (Cell Reselection) in the RRC idle mode (see par. 0113 of Chang).
Regarding claim 16, as applied to claim 13 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 17, as applied to claim 16 above, Liu discloses wherein the program, when executed by the processor, further causes the processor to: when the terminal is in the inactive state, when the first uplink data arrives, if a cell on which the terminal currently camps cannot transmit the first uplink data, perform the cell reselection and camping according to the first uplink data and the assistance information (FIG. 2, par. 0110, “At 425, UE 115-c may reselect, in the inactive state and independently of base station 105-e or base station 105-f, to a cell of base station 105-g.” Base station 105-e or base station 105-f can be considered as the claimed non-master base station or non-secondary base station; and the cell of base station 105-g can be considered as the claimed master base station or secondary base station).
Regarding claim 18, as applied to claim 16 above, Liu discloses wherein, when the first uplink data is uplink data of the secondary base station, the program, when executed by the processor, further causes the processor to: if the terminal in the inactive state camps on a cell of a non-secondary base station, reselect and camp on a cell of the secondary base station according to the first uplink data and the assistance information (FIG. 2, par. 0110, “At 425, UE 115-c may reselect, in the inactive state and independently of base station 105-e or base station 105-f, to a cell of base station 105-g.” Base station 105-e or base station 105-f can be considered as the claimed non-master base station or non-secondary base station; and the cell of base station 105-g can be considered as the claimed master base station or secondary base station).
Regarding claim 20, as applied to claim 13 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642